


109 HCON 457 IH: Supporting the goals and ideals of National

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 457
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mrs. Lowey submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of National
		  Celiac Awareness Month, and for other purposes.
	
	
		Whereas celiac disease, or gluten intolerance, is a
			 genetic autoimmune disease that affects 1 of every 133 people in the United
			 States;
		Whereas research indicates that there are approximately
			 2,500,000 people with celiac disease in the United States, yet only
			 approximately 80,000 of those have been diagnosed;
		Whereas approximately 1 in 22 first-degree relatives of
			 people diagnosed with celiac disease will also be diagnosed with celiac
			 disease;
		Whereas the average timeframe for diagnosing celiac
			 disease in the United States is 11 years from the original onset of
			 symptoms;
		Whereas celiac disease affects equal percentages of men
			 and women;
		Whereas celiac disease may have severe and varied
			 detrimental effects on the body, and the healthcare costs associated with
			 celiac disease are unknown;
		Whereas people with celiac disease tend to have other
			 autoimmune diseases as well;
		Whereas the only known treatment for celiac disease is
			 strict adherence to a gluten-free diet;
		Whereas increased recognition and awareness of celiac
			 disease will have a significant positive impact on the quality of life of
			 people with celiac disease; and
		Whereas the Celiac Disease Foundation has designated May
			 as National Celiac Awareness Month: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals
			 and ideals of National Celiac Awareness Month;
			(2)should work with
			 health care providers and celiac disease advocacy and education organizations
			 to encourage screening and early detection of celiac disease; and
			(3)should increase
			 Federal funding for celiac disease research.
			
